 



Exhibit 10.5
AMENDMENT TO THE EMPLOYMENT AGREEMENT
BETWEEN NATIONSHEALTH, INC. AND ROBERT E. TREMAIN
WHEREAS, NationsHealth, Inc., a Delaware corporation (the “Company”) entered
into an agreement with Robert E. Tremain (the “Executive”) as of February 3,
2006, as amended on March 8, 2006 and June 14, 2006, to employ the Executive as
Chief Operating Officer (the “Agreement”); and
WHEREAS, the Agreement provides that the Executive shall receive a temporary
housing allowance in connection with commencement of his employment with the
Company; and
WHEREAS, the Company and the Executive wish to amend the terms of the Agreement
with respect to the temporary housing allowance as provided herein;
NOW, THEREFORE, the parties agree to amend Section 3(a)(ii) of the Agreement to
provide in its entirety as follows:
a temporary housing allowance of up to $7,000 per month for a period of ten
months following the Effective Date of this Agreement or until such time as the
Executive obtains permanent housing, whichever is earlier;
IN WITNESS WHEREOF, the parties have duly executed this amendment as of
October 5, 2006.

                  WITNESS:       NATIONSHEALTH INC.
 
                  Timothy Fairbanks       By:   /s/ Glenn M. Parker            
 
 
          Name:   Glenn M. Parker, M.D.
 
          Title:   Chief Executive Officer
 
               
WITNESS:
               
 
                  Adelaida Savard       By:   /s/ Robert E. Tremain            
 
 
          Name:   Robert E. Tremain

 

